Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on May 22, 2019.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Because claims 1-20 are indefinite under 35 U.S.C,112 (b) paragraph. Thus, applicant is required to define the statutory claim class type for claims 1 and 11. 

	Claims 1,11 and 20  are rejected under 35 U.S.C. 112(b), pagraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Because claim recites, "…. possible action….”, “…. pessimistic scenario….”, “….possible unfavorable actions….” and “…. safety area….” which renders indefinite claimed invention scope. It may be renders the claim indefinite by failing to point out that is being performed.  
	Claims do not provide an exact invention scope claimed (indefinite scope). It is not clearly understood what is meant by.  Applicants are advised to amend the claim so solve the 112 rejection set forth in the claim.
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim  (U.S. Pub. No. 2012/0203420). 

With respect to claims 1, 11 and 20, Kim teaches 
simulating, by a processor device for each of possible actions of the target object in the environment, a next state occurring thereafter to obtain a plurality of simulated next states, based on a pessimistic scenario in which all possible unfavorable actions of other objects occur in the next state in simulation (abstract, fig. 5, section 1-9, object state transition simulating), and 
wherein at least two of the possible unfavorable actions in the next state are unable to simultaneously occur in reality (section 11-13, 22-26, 46-48,  checking target state); 
identifying, by the processor device, a safety area for the target object in each of the plurality of simulated next states (fig. 7, section 46-50, 57-60 ); and 
evaluating, by the processor device, each of the possible actions of the target object, based on the safety area for the target object in each of the plurality of simulated next states (fig. 7, section 46-50, checking plurality of object state).
 
With respect to claims 2 and 12, Kim teaches simulating step is repeated a predetermined number of times to obtain the plurality of simulated next states (section 11-13, 22-26).


 
With respect to claims 4 and 14, Kim teaches forming a tree from simulation results generated by said simulating step, wherein a root of the tree represents a current state and leaves of the tree represent the plurality of simulated next states (section 23-24, 42-48).
 
With respect to claims 5 and 15, Kim teaches tree is formed to have a limited length (section 1-9).

 With respect to claims 6 and 16, Kim teaches tree is formed as a directed acyclic graph (section 46-50, 57-60).

 With respect to claims 7 and 17, Kim teaches evaluating each of the leaves of the tree based on the pessimistic scenario to generate pessimistic evaluation results; and selecting one of the possible actions as the next action, based on the pessimistic evaluation results (section 46-50, 57-60).

With respect to claims 8 and 18, Kim teaches number of favorable positions of the target object in the pessimistic scenario, and wherein the selected one of the 

With respect to claims 9 and 19, Kim teaches pessimistic evaluation results comprise an amount of area covered by the safety area of the target object in the pessimistic scenario, wherein the selected one of the possible actions has a greatest value for the amount of area covered (section 1-9). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163